Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 17/408,252 filed 08/20/2021. It is also in response to information disclosure statement, IDS, filed 08/20/2021 and 09/13/2022. 
Claim 1-5 are currently pending in this application. All the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP2020-150370 filed 09/08/2020. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 and 09/13/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 08/20/2021 are acceptable for examination purposes. 
Claim Interpretation 
Claim 1-5 recites the limitation, “the electrode includes a long collector and mixture material layers”. The “mixture layer” is interpreted to mean the “electrode active material layer “ in view of the Instant Specification which discloses, “the positive electrode mixture layer 54 includes at least a positive electrode active material” (Instant Specification paragraph 0033), and “the negative electrode mixture layer 64 includes at least a negative electrode active material” (Instant Specification paragraph 0034).   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (U.S. PG Publication 2019/0334158)
Regarding claim 1 Choi discloses a battery (Choi Title, Abstract,  paragraph 0025), contains a housing 3 which has prismatic shape (Choi Fig. 1, paragraph 0036), considered equivalent to the rectangular battery case. Choi discloses the anode 11 contains anode composite material 21 and a current collector 23 (Choi paragraph 0038), and the cathode 12 contains a cathode composite material 22, and a cathode current collector 24 (Choi paragraph 0039). The wound electrode of Choi has a flat first surface with the anode composite material layer 21 and cathode composite material layer 22 (Choi Fig. 4c, 5, paragraph 0038, 0039), and the second side surface has no anode composite material layer and cathode composite material layer (Choi Fig. 4c, 5). When the average thickness of the electrode active material on the flat first surface is designated A is greater than zero (since it is the coated side), and the average thickness of the electrode active material in the second surface designated B is zero (since it is not coated), the ratio of  ratio of B/A is zero, and zero is included in the claimed ratio of B/A is 0.1 or less.    

    PNG
    media_image1.png
    603
    564
    media_image1.png
    Greyscale

Choi Fig. 5
Regarding claim 2 Choi discloses the second surface has no electrode active material layer (Choi Fig. 5), equivalent to the mixture material layer, and therefore, the average thickness of the electrode active material is zero.  
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideaki Fujita et al. (JP2011014238; cited in the information disclosure statement submitted 09/13/2022; hereafter called JP ‘238)
 Regarding claim 1 and 3 JP ‘238 discloses a battery and method of manufacturing the battery (JP ‘238 paragraph 0025), wherein the battery comprising a prismatic battery case 11 (JP ‘238 Fig. 4, paragraph 0021), the prismatic case considered equivalent to the rectangular battery case, and a wound electrode body include a positive electrode plate 1 in which positive electrode material layer 3 is formed on a positive electrode current collector 2, and a negative electrode plate 4 in which an active material layer 6 is formed on a negative electrode current collector 5 (JP ‘238 Fig. 1), considered equivalent to the electrode include a long current collector and mixture material layers; the active material layers are considered equivalent to the mixture material layers. The electrode has flat first surface stacked in a main surface direction and a second surface stacked in a side surface direction of the wound electrode (JP ‘238 Fig. 1 reproduced below). JP discloses the first flat surface has the electrode active material coated with a thickness greater than zero (JP ‘238 Fig. 1); and the second surfaces has no electrode active material coated with a thickness of the electrode active material being zero (JP ‘238 Fig.1). When the average thickness of the electrode active material on the flat first surface is designated A is greater than zero, and the average thickness of the electrode active material in the second surface designated B is zero, the ratio of  ratio of B/A is zero, and zero value is included in the claimed ratio of B/A is 0.1 or less. JP ‘238 discloses the dimension of each second surface is in a longitudinal direction increases in the longitudinal direction so as the winding increases the second surfaces overlap each other (JP ‘238 Fig. 1); meaning in the inner part of the winding the distance of the second surface is small than in the outer part of the winding. Thus, winding around a central axis and the first surfaces overlapping each other, and the second surfaces overlapping each other respectively (JP ‘238 Fig. 1). The electrode group is made into a flat shape (JP ‘238 Fig. 1, paragraph 0007). The wound electrode body is accommodated in a prismatic (i.e. rectangular) battery case (JP ‘238 paragraph 0021), and a nonaqueous electrolyte is injected into the battery case (JP ‘238 paragraph 0021). 

    PNG
    media_image2.png
    601
    645
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    379
    401
    media_image3.png
    Greyscale

JP Fig. 1 
Regarding claim 2 and 4 JP discloses the second surface has no electrode active material layer (JP ‘238 Fig. 1), equivalent to the mixture material layer, and therefore, the average thickness of the electrode active material is zero.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hideaki Fujita et al. (JP2011014238; cited in the information disclosure statement submitted 09/13/2022; hereafter called JP ‘238) in view of  Choi et al. (U.S. PG Publication 2019/0267608) and Lee et al. (U.S. PG Publication 2019/0267606) 
The discussion of JP 238 as applied to claim 3 is fully incorporated here and is relied upon for the limitation of claim in this section. 
Regarding Claim 5 JP ‘238 is silent about a method of employing laser to remove electrode active material from the second surface to be an outer circumferential side of the wound electrode. Choi discloses a method of forming a secondary battery wherein the method including an active material layer forming step of forming an active material layer by coating an active material on a collector plate, an active material layer removing step of removing a part of the active material layer by irradiating a laser beam to the both surfaces of the collector plate (Choi paragraph 0006). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of JP ‘238 by the method of Choi and used laser beam to remove undesired active material layer from specific areas of the coated electrode since laser irradiation provides effective means of removing coated material. This is considered according to the MPEP the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
JP is silent about the second surface is subjected to pattern coating to reduce material amount used. Lee discloses coating of continuous electrode sheet on which electrode active material is applied by applying the electrode active material, and the method of coating is divided into line coating and pattern coating (Lee paragraph 0031), and in the pattern an uncoated portion 3 to which the electrode active material is not applied is alternately formed at regular intervals with a coated portion 2 to which the electrode active material is applied (Lee paragraph 0034). Thus; creating any desired pattern or form of the active material anywhere on electrode surface. This is also considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722